


Exhibit 10.29

First Amendment to Salary Continuation Agreement for Donita Koval

 

FIRST AMENDMENT TO THE

OMEGA BANK, NATIONAL ASSOCIATION

SALARY CONTINUATION AGREEMENT

 

DATED DECEMBER 23, 2003

FOR DONITA KOVAL

 

THIS FIRST AMENDMENT (“First Amendment”) is made and entered into this 18th day
of December 2006, by and between OMEGA BANK, NATIONAL ASSOCIATION, located in
State College, Pennsylvania (the “Bank”), and DONITA KOVAL (the “Officer”).

 

WITNESSTH:

 

WHEREAS, on December 23, 2003, the Bank and the Officer entered into a deferred
compensation agreement titled “Omega Bank, National Association Salary
Continuation Agreement,” (“Agreement”); and

 

WHEREAS, the Bank and the Officer desire to amend the Agreement through this
First Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the Bank and the Officer agree as follows:

 

 

1.

Section 1.8 of the Agreement is hereby amended to read as follows:

 

 

“1.8.

“Normal Retirement Age” means the Officer’s 62nd birthday.”

 

2.           Section 2.3.1 is hereby amended by adding the following to the end
thereof: “The liability shall be calculated assuming that the Officer accrues
her Normal Retirement Benefit ratably over the period beginning on the Effective
Date and ending on her Normal Retirement Age. However, effective as of January
1, 2006, the difference between the Officer’s accrued benefit as of December 31,
2005 and the Officer’s projected accrued benefit at Normal Retirement Age shall
accrue ratably over the period beginning on January 1, 2006 and ending on her
Normal Retirement Age.”

 

 

3.

A new Section 8.11 is hereby added to the Agreement which shall read as follows:

 

“8.11      Code Section 409A Matters. Code Section 409A shall only apply to that
portion of the Officer’s benefit that was not earned and vested prior to January
1, 2005. The parties intend that the increased accruals that result from the
change in the Normal Retirement Age to age 62 as of January 1, 2006 shall not be
treated as a material modification so as to affect the pre-January 1, 2005
accruals and that such increased accruals shall be subject to Code Section
409A.”

 

 

4.

This First Amendment shall be effective as of January 1, 2006.

 

IN WITNESS WHEREOF, the Officer and the Bank have executed this First Amendment
on the date set forth above.

 

OFFICER:


/s/ Donita Koval
———————————————
DONITA KOVAL   BANK:
OMEGA BANK, NATIONAL ASSOCIATION

By:              /s/ David B. Lee
       ———————————————————
       Print Name:        David B. Lee
                            ——————————————
       Print Title:          Chairman
                            ——————————————


 

 

39

 

--------------------------------------------------------------------------------